Citation Nr: 0600648	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-32 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right knee.



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1979 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection and 
assigned a 10 percent rating for degenerative changes, 
bilateral knees.  In July 2004, the Board remanded the claim 
to afford the veteran an examination.  Said development was 
undertaken and the AMC granted separate ratings for the right 
and left knees.  Thus, the issues have been reframed as 
above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2005, prior to the recertification of this 
appeal, the veteran clearly indicated to the AMC that there 
were additional relevant VA treatment records that had not 
been considered, particularly from the Savannah Outpatient 
Clinic and the Charleston VAMC.  The AMC failed to retrieve 
these records, and must do so now.  See 38 U.S.C.A.  § 
5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  All VA treatment records from the 
Savannah VA Outpatient Clinic and the 
Charleston VA Medical Center should be 
obtained for the period from June 2002 to the 
present.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he should 
be furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The veteran should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

